                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                  AT CHATTANOOGA

 UNITED STATES OF AMERICA                        ) Case No. 1:18-cr-00005
                                                 )
 v.                                              ) District Judge Harry S. Mattice
                                                 )
 DEUNTAE WATSON                                  ) Magistrate Judge Christopher H. Steger

                                              ORDER

         U.S. Magistrate Judge Christopher H. Steger filed a report and recommendation

[Doc. 85] recommending that the Court: (1) grant Defendant’s motion to withdraw his not guilty

plea to Count Two of the four count Indictment; (2) accept Defendant’s guilty plea to Count Two

of the four count Indictment; (3) adjudicate Defendant guilty of knowingly making a false

written statement to a dealer, in connection with the acquisition of a firearm, in order to deceive

the dealer as to the lawfulness of the sale of the firearm in violation of 18 U.S.C. §§ 922(a)(6)

and 924(a)(2); and (4) order that Defendant remain out of custody subject to the Order Setting

Conditions of Release [Doc. 42] pending sentencing or further order of this Court.

         After reviewing the record, the Court agrees with Magistrate Judge Steger’s report and

recommendation. Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s

report and recommendation [Doc. 85] pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as

follows:

      1. Defendant’s motion to withdraw his not guilty plea to Count Two of the four count

         Indictment is GRANTED;

      2. Defendant’s plea of guilty to Count Two of the four count Indictment is ACCEPTED;

      3. Defendant is hereby ADJUDGED guilty of knowingly making a false written statement to

         a dealer, in connection with the acquisition of a firearm, in order to deceive the dealer as
   to the lawfulness of the sale of the firearm in violation of 18 U.S.C. §§ 922(a)(6) and

   924(a)(2); and

4. Defendant SHALL REMAIN out of custody subject to the Order Setting Conditions of

   Release [Doc. 42] until further order of this Court or sentencing in this matter which is

   scheduled to take place on April 10, 2020, at 9:00 a.m.

SO ORDERED.


                                        /s/Harry S. Mattice
                                        HARRY S. MATTICE
                                        UNITED STATES DISTRICT JUDGE




                                          2
